Name: Commission Regulation (EEC) No 2804/92 of 25 September 1992 amending Regulation (EEC) No 891/89 on special detailed rules for the application of the system of import and export licences for cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 282/40 Official Journal of the European Communities 26. 9. 92 COMMISSION REGULATION (EEC) No 2804/92 of 25 September 1992 amending Regulation (EEC) No 891/89 on special detailed rules for die application of the system of import and export licences for cereals and rice Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Ecohomic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Articles 12 (2) and 16 (6) thereof, Whereas Commission Regulation (EEC) No 891 /89 of 5 April 1989 on special rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EEC) 337/92 (4), introduced a period of reflexion of three days before the actual issue of export licences with advance fixing of the refund for cereal-based compound feedingstuffs ; whereas the purpose of this time limit was to prevent licences being issued for excessive quantities ; whereas this risk also exists for exports of groats, meal and malt ; whereas, as a result, this measure should be extended to that product ; whereas, consequently, Regulation (EEC) No 891 /89 should be amended ; whereas the impact of this amendment should be restricted to applications for export licences submitted prior to 1 January 1993 ; Article 1 The following is hereby added to Article 9 (3) of Regula ­ tion (EEC) No 891 /89 : The previous paragraph shall also apply to export licences for products falling within CN codes ex 1103 11 , ex 1107 10 and ex 1107 20 where the applications for licences are submitted prior to 1 January 1993.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . 0 OJ No L 94, 7. 4. 1989, p. 13. 0 OJ No L 36, 13. 2. 1992, p. 15.